Exhibit 10.107



THIRD AMENDMENT TO LEASE
This THIRD AMENDMENT TO LEASE (this “Third Amendment”) is dated as of
February 1, 2013, by and between KILROY REALTY, L.P., a Delaware limited
partnership (“Landlord”), and INTUIT INC., a Delaware corporation (“Tenant”).
R E C I T A L S
A.    Landlord and Tenant are parties to that certain Office Lease dated
March 28, 2005 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of March 31, 2006 (the “First Amendment”), and that
certain Second Amendment to Lease dated as of February 23, 2010 (the “Second
Amendment”), whereby Landlord leases to Tenant and Tenant leases from Landlord
all of the 465,812 rentable square feet of space comprising the entire rentable
areas of “Building 1” (which is comprised of 103,979 rentable square feet),
“Building 2” (which is comprised of 130,243 rentable square feet), “Building 3”
(which is comprised of 130,354 rentable square feet), and “Building 4” (which is
comprised of 101,236 rentable square feet), as those terms are defined in the
Lease (collectively, the “Premises”) respectively located and addressed at 7525,
7535, 7545, and 7555 Torrey Santa Fe Road, San Diego, California. The Premises
and related improvements constitute that certain office building project
commonly known as “Santa Fe Summit” (the “Project”). The Original Lease, the
First Amendment and the Second Amendment shall be collectively referred to
herein as the “Lease.”
B.    Landlord and Tenant presently desire to amend the Lease as more fully set
forth below.
A G R E E M E N T
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows.
1.Defined Terms. All capitalized terms not defined herein shall have the same
respective meanings as are given such terms in the lease unless expressly
provided otherwise in this third amendment.
2.    Modification of Maintenance Obligations.
2.1    Landlord Maintenance Items. Notwithstanding any provision to the contrary
contained in the Lease (including, but not limited to, Section 7.1 of the
Original Lease), retroactive to the Lease Commencement Date and continuing
thereafter for the duration of the Lease Term, Landlord (a) has been responsible
for maintaining in first-class condition and operating order and keeping in good
repair and condition the items identified on Exhibit A (the “Landlord
Maintenance Items”), and (b) shall continue to maintain in first-class condition
operating order and keep in good repair and condition the Landlord Maintenance
Items. Pursuant to Section 7.1 of the Original Lease, Landlord shall be
permitted to include in Operating Expenses any costs or expenses incurred by
Landlord in maintaining such Landlord Maintenance Items to the extent allowed
pursuant to the terms and conditions of Section 4.2.4 of the Original Lease;

679302.03/WLA
214059-00131/1-24-13//eg
1
Kilroy Realty, L.P.
[INTUIT, INC.]
Third Amendment to Office Lease




--------------------------------------------------------------------------------



provided, however, as the costs of the “Tenant Maintenance Items” (as that term
is defined in Section 2.2 below) are incurred directly by the Tenant and paid
for directly by the Tenant, such costs shall not be includable within Operating
Expenses.
2.2    Tenant Maintenance Items. Notwithstanding any provision to the contrary
contained in the Lease (including, but not limited to, Section 7.1 of the
Original Lease), retroactive to the Lease Commencement Date and continuing
thereafter for the duration of the Lease Term, Tenant, at Tenant’s sole cost and
expense, (i) has been responsible for maintaining in first-class condition and
operating order and keeping in good repair and condition the items identified on
Exhibit B (the “Tenant Maintenance Items”), and (ii) shall continue to maintain
in first-class condition and operating order and keep in good repair and
condition the Tenant Maintenance Items.
2.3    BS Exception. Notwithstanding any provision to the contrary contained in
this Lease, retroactive to the date of the Original Lease, the third (3rd) and
fifth (5th) sentences of Section 7.1 of the Lease shall be deleted in their
entirety and replaced with the following:
Third (3rd) sentence replacement:
“Notwithstanding anything in this Lease to the contrary, Tenant shall be
required to perform repairs to the Building Structure to the extent such repairs
are necessitated by Tenant’s use of the Premises for other than normal and
customary business office operations or by Tenant’s negligence or willful
misconduct, unless and to the extent such damage is covered by insurance carried
or required to be carried by Landlord pursuant to Article 10 and to which the
waiver of subrogation is applicable (such obligation to the extent applicable to
Tenant as qualified and conditioned will hereinafter be defined as the “BS
Exception”).”
Fifth (5th) sentence replacement:
“In addition, Tenant shall, at Tenant’s own expense, but under the supervision
and subject to the prior approval of Landlord, and within any reasonable period
of time specified by Landlord, promptly and adequately repair all damage to the
Premises and replace or repair all damaged, broken or worn fixtures and
appurtenances, but such obligation shall not extend to the Building Structure
except pursuant to the BS Exception.”
In addition, each and every reference to the phrase “BS/BS Exception” contained
in the Lease shall be deleted wherever it appears in the Lease and shall be
replaced with the phrase “BS Exception.”







679302.03/WLA
214059-00131/1-24-13//eg
2
Kilroy Realty, L.P.
[INTUIT, INC.]
Third Amendment to Office Lease




--------------------------------------------------------------------------------



3.    Management Standards. Landlord and Tenant hereby acknowledge that Tenant’s
in-house facilities management department (collectively, the “Facilities Team”)
is comprised of a multi-disciplined staff of highly trained and professional
facilities maintenance, repair and management personnel. Tenant shall cause,
throughout the Lease Term, its Facilities Team to continue to maintain
materially consistent levels of capability and expertise with the levels of such
Facilities Team as of the date of this Third Amendment, and apply such
Facilities Team to the Premises as reasonably required to satisfy Tenant’s
obligations with respect to the Tenant Maintenance Items.
3.1    Professional Management. Tenant shall perform its duties with respect to
the Tenant Maintenance Items in a manner consistent with the standards followed
by the Landlord and other first-class institutional owners and management
companies that are managing Comparable Buildings (the “Management Standard”).
3.2    Service Agreements. All Tenant Maintenance Items shall be maintained,
repaired and replaced (except as otherwise provided in Section 3.3 below) by
Tenant (i) in a commercially reasonable first-class condition, (ii) in
accordance with any applicable manufacturer specifications relating to any
particular component of such Tenant Maintenance Items, (iii) in accordance with
Applicable Laws. Tenant shall contract with a qualified, experienced
professional third party service company to perform its maintenance, repair and
replacement obligations hereunder with respect to the HVAC systems (which shall
provide for and include, without limitation, replacement of filters, oiling and
lubricating of machinery, parts replacement, adjustment of drive belts, oil
changes and other preventive maintenance, including annual maintenance of duct
work, interior unit drains and caulking of sheet metal, and recaulking of jacks
and vents on an annual basis), the roof (but not the roof structure), the
building fire/lifesafety systems and the mechanical, electrical and plumbing
systems (a “Service Contract”). Tenant shall deliver full and complete copies of
all such Service Contracts to Landlord within thirty (30) days after the
effective date of such Service Contract. In addition, Tenant shall regularly, in
accordance with commercially reasonable standards, generate and maintain
preventive maintenance records relating to each Building’s mechanical and main
electrical systems, including life safety, elevators and the central plant
(“Preventative Maintenance Records”). In addition, upon Landlord’s request,
Tenant shall deliver a copy of all current Service Agreements to Landlord and/or
a copy of the Preventative Maintenance Records.
3.3    Capital Items.
3.3.1.    In General. With respect to those components of the Tenant Maintenance
Items that arc capital in nature, Tenant shall notify Landlord from time-to-time
of its belief that certain of such “Capital Items” (as that term is defined
below) need to be replaced or constructed in the Project, and to the extent
Landlord concurs (in its commercially reasonable discretion) that such Capital
Items do need to be so replaced and/or constructed, Landlord shall perform the
same and charge the cost thereof to Tenant as a component of Operating Expenses
to the extent permitted by the terms of Sections 4.2.4(xiii), (Q) and (R) of the
Original Lease (as amended by Section 3.3.2 below); provided, however, it shall
be deemed commercially reasonable under this Section 3.3.1 for the Landlord to
withhold its consent to any proposed Capital Items if the useful life of such
particular Capital Item is anticipated to significantly exceed the
then-remaining Lease Term when Tenant is obligated to lease the Premises. To the
extent the cost of a

679302.03/WLA
214059-00131/1-24-13//eg
3
Kilroy Realty, L.P.
[INTUIT, INC.]
Third Amendment to Office Lease




--------------------------------------------------------------------------------



particular Capital Item otherwise allowable pursuant to the foregoing sentence
is not permitted to be passed through to Tenant as a component of Operating
Expenses pursuant to the terms of Section 4.2.4(xiii), (Q) and (R) of the
Original Lease (as amended by Section 3.3.2 below), and the requested Capital
Item is commercially reasonable (i.e., consistent with the standards generally
maintained at the Comparable Buildings), the cost of such Capital Item shall be
borne entirely by Landlord with no reimbursement obligation on behalf of Tenant.
Tenant shall use commercially reasonable efforts to provide Landlord with any
notice contemplated by the terms of this Section 3.3.1 at least sixty (60) days
prior to the date upon which Tenant anticipates work related to the applicable
Capital Item would need to be commenced. For purposes hereof, “Capital Items”
shall mean capital improvements to the Project (including, any of the buildings
located therein) which are Tenant Maintenance Items, or which shall become
Tenant Maintenance Items once complete, and are more particularly contemplated
by the terms of Sections 4.2.4(xiii) and (R) of the Original Lease (as amended
by Section 3.3.2 below).
3.3.2.    Section 4.2.4(R) of the Original Lease. Landlord and Tenant hereby
acknowledge and agree that that Section 4.2.4(R) of the Original Lease is hereby
deleted and replaced with the following
“R.
Costs of a capital nature, including, without limitation, capital improvements,
capital repairs, capital equipment and capital tools, all as determined in
accordance with sound real estate management and accounting principles,
consistently applied, except (i) to the extent required under any governmental
law or regulation enacted and enforced after the Lease Commencement Date, and
(ii) costs incurred with respect to devices anticipated to reduce Operating
Expenses, but with regard to such subsection (ii) costs, only to the extent the
same do not exceed the anticipated net reduction of Operating Expenses, provided
that in either case the permissible costs set forth in items (i) and (ii),
above, shall be amortized over their reasonable useful life as determined in
accordance with generally accepted accounting principles as and to the extent
consistently applied by institutional ownership in the office building real
estate industry; provided further that, in connection with the costs set forth
in item (ii) above, Landlord shall, upon Tenant’s request, provide Tenant with
reasonable evidence that the annual cost of the capital improvement will be
equal to or less than the reasonably anticipated savings in Direct Expenses
caused by such capital improvement, and Tenant shall have the right to approve
such calculations as being materially accurate, which approval shall not be
unreasonably withheld;”

4.    Meeting Requirements.
4.1    Maintenance Meetings. At the written request of either Landlord or Tenant
(a “MM Request”), each party shall arrange to meet and confer with the other (at
a

679302.03/WLA
214059-00131/1-24-13//eg
4
Kilroy Realty, L.P.
[INTUIT, INC.]
Third Amendment to Office Lease




--------------------------------------------------------------------------------



mutually reasonable and convenient time and location), as to the status of the
maintenance, repair and other work required to be performed by each party under
the Lease (as amended) (each, a “Maintenance Meeting”); provided, however, in no
event shall Landlord or Tenant be required to participate in more than one (1)
such Maintenance Meeting in any calendar quarter during the Lease Term, unless
such a Maintenance Meeting is required in connection with an emergency situation
or event.
4.2    M&R Reports. In connection with, and in advance of, any such Maintenance
Meeting, to the extent the requesting party’s MM Request included a request for
maintenance and repair reports, documents and back-up materials, the responding
party shall promptly deliver any maintenance and repair reports, documents and
back-up materials related to the maintenance, repair and other work required to
be performed by such party under the Lease (as amended), to the extent the same
are regularly and customarily generated and maintained by, and in the possession
of, its Facilities Team (collectively, the “M&R Reports”); provided, however,
the responding party may also make a prompt written request for such M&R Reports
maintained by the requesting party, in which case such request shall also be
satisfied prior to the corresponding Maintenance Meeting.
4.3    Books and Records. Tenant shall maintain complete, detailed and accurate
records, books and accounts of all funds disbursed in connection with Tenant’s
maintenance of the Tenant Maintenance Items (excepting salary disbursements
internal to Tenant), including all M&R Reports. Tenant agrees to keep all of the
aforementioned documents (collectively, the “Books and Records”) safe, available
and separable from any record not having to do with the Premises. Tenant shall
not dispose of any such Books or Records until the same are at least three (3)
years old.
4.4    Tenant’s Risk Management Obligations. Tenant shall promptly investigate
and make a full timely written report to Landlord as to all alleged accidents of
a material nature known to Tenant and/or all material claims for damages
relating to the Premises known to Tenant, including any material damage or
destruction to the Premises. Landlord and Tenant shall notify each other
immediately of any threatened or pending condemnation, rezoning or other
governmental orders, proceedings or lawsuits involving the Premises.
4.5    Tenant’s Responsibilities Upon Termination of Management of the Premises.
Upon the expiration or earlier termination of the Lease (as amended) for any
reason, Tenant shall forthwith, without necessity of demand or notice, deliver
the following to Landlord, or Landlord’s appointed agent on the effective date
of such expiration or early termination (except to the extent that any such item
has already been delivered to Landlord).
4.5.1.    Copies of the Preventative Maintenance Records for the most recent
full calendar year.
4.5.2.    Copies of the Books and Records for the most recent full calendar year
and any subsequent partial calendar year.





679302.03/WLA
214059-00131/1-24-13//eg
5
Kilroy Realty, L.P.
[INTUIT, INC.]
Third Amendment to Office Lease




--------------------------------------------------------------------------------



4.5.3.    Any third party warranties, guaranties and operating manuals in
Tenant’s possession relating to any Tenant Maintenance Items (copies thereof
where reasonably acceptable).
4.5.4.    All keys related to the telephone closets, janitorial closets,
electrical closets, storage rooms, storage areas, rooftop access points, and all
other areas which for which Tenant has restricted access.
4.5.5.    A certification that Tenant, in connection with the terms and
conditions of Section 5 of this Third Amendment, has maintained those portions
of the Project, Building and Premises required to be maintained by Tenant in
accordance with the terms and conditions of this Third Amendment and Article 24
of the Original Lease.
The obligation of Tenant to deliver the foregoing shall survive the expiration
or earlier termination of the Lease.
5.    Condition of the Tenant Maintenance Items Upon Surrender. In addition to
the requirements set forth in Article 15 of the Original Lease, upon the
expiration of the Lease Term, or upon any earlier termination of the Lease (as
amended), Tenant shall, surrender the Premises in satisfaction of the terms and
conditions of Section 7.1 of the Original Lease as well as Section 4 of this
Third Amendment, including without limitation, Tenant’s obligations with respect
to the Tenant Maintenance Items. Furthermore, the Tenant Maintenance Items shall
be in compliance with, and Tenant having complied with, Tenant’s obligations
under the Lease (as amended) to maintain and deliver the Premises in as good
order and condition as when Tenant installed or took possession thereof and as
thereafter improved or altered by Landlord and/or Tenant, reasonable wear and
tear, and repairs which are specifically made the responsibility of Landlord
hereunder excepted. In the event that the Premises or the Tenant Maintenance
Items shall be delivered in a condition which does not comply with the terms of
this Section 5, then upon written notice to Tenant describing in reasonable
detail the Tenant Maintenance Items which are in non-compliance (“Landlord’s
Non-Compliance Notice”), and Tenant’s failure to cure such non-compliance within
thirty (30) days following Tenant’s receipt of Landlord’s Non-Compliance Notice,
Landlord shall be entitled, but not required, to expend all reasonable costs in
order to cause the Premises and/or the Tenant Maintenance Items to comply with
the required condition upon surrender and Tenant shall reimburse Landlord for
all such costs within thirty (30) days of written demand therefor accompanied by
documented invoices for such work.
6.    No Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Third Amendment. Each party agrees to indemnify and defend
the other party against and hold the other party harmless from any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of the indemnifying party’s dealings with any real estate broker or
agent. The terms of this Section 6 shall survive the expiration or earlier
termination of this Third Amendment.
7.    No Further Modification. Except as specifically set forth in this Third
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

679302.03/WLA
214059-00131/1-24-13//eg
6
Kilroy Realty, L.P.
[INTUIT, INC.]
Third Amendment to Office Lease




--------------------------------------------------------------------------------



In the event of any conflict between the terms and conditions of the Lease and
the terms and conditions of this Third Amendment, the terms and conditions of
this Third Amendment shall prevail.
[Signatures follow on next page]

679302.03/WLA
214059-00131/1-24-13//eg
7
Kilroy Realty, L.P.
[INTUIT, INC.]
Third Amendment to Office Lease




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the date first set forth above.
LANDLORD:
TENANT:
KILROY REALTY, L.P.,
a Delaware limited partnership
INTUIT INC.,
a Delaware corporation
By: Kilroy Realty Corporation
a Maryland corporation,
General Partner 

 
By:    /s/ Brian Galligan       
Name: Brian Galligan          
Title:    SVP             

 
By:    /s/ John T. Fucci       
Name: John T. Fucci          
Title: Sr. Vice President Asset Management   
Execution Date:          , 2013
 
By:    /s/ Scott Beth          
Name: Scott Beth                        
Title:    Vice President Finance Operations and Real Estate Intuit    

 
By:    /s/ Jeffrey P. Hank       
Name: Jeffrey P. Hank       
Title: Chief Accounting Officer   
Execution Date: June 5, 2013






679302.03/WLA
214059-00131/1-24-13//eg
8
Kilroy Realty, L.P.
[INTUIT, INC.]
Third Amendment to Office Lease




--------------------------------------------------------------------------------





EXHIBIT A
SANTA FE SUMMIT
LANDLORD MAINTENANCE OBLIGATIONS

Landlord shall maintain in first-class condition and operating order and keep in
good repair and condition the following items (which items are to be referred to
as the “Landlord Maintenance Items” in Section 1.1 of this Third Amendment):
 
 
Maintained by:
Landlord
Building Structure
Structural potions of the Building
ü
Building Structure
Foundation
ü
Building Structure
Floor/ceiling slabs
ü
Building Structure
Roof structure (excluding, the roof membrane and roof housekeeping)
ü
Building Structure
Curtain wall
ü
Building Structure
Exterior glass & mullions
ü
Building Structure
Columns
ü
Building Structure
Beams
ü
Building Structure
Shafts (including, elevator shafts)
ü
Building Structure
Stairwells and stairs
ü
Exterior Areas
Exterior plumbing (including, backflow testing & repairs)
ü
Exterior Areas
Parking areas (i.e., the parking lot and parking structure) (including, the
sweeping thereof)
ü
Exterior Areas
Paving and concrete
ü
Exterior Areas
Landscaping (including, irrigation of the external landscaping)
ü


679302.03/WLA
214059-00131/1-24-13//eg
EXHIBIT A
1
Kilroy Realty, L.P.
[INTUIT, INC.]
Third Amendment to Office Lease




--------------------------------------------------------------------------------



Exterior Areas
Exterior Building Appearance (including, the painting of the exterior of the
Building and exterior power washing of the Building, but excluding the
volleyball court, the basketball court and the balconies)
ü
Exterior Areas
Exterior lights (including, the replacement of exterior light bulbs)
ü
Exterior Areas
Water features in the landscaped areas of the Project (including, pools and
fountains)
ü
Exterior Areas
Gates
ü
Exterior Areas
Exterior doors and Windows (including, window washing)
ü
Exterior Areas
Amphitheatre
ü
Exterior Areas
Project common areas (including, promenade umbrellas)
ü
Exterior Areas
Exterior trash enclosures
ü






679302.03/WLA
214059-00131/1-24-13//eg
EXHIBIT A
2
Kilroy Realty, L.P.
[INTUIT, INC.]
Third Amendment to Office Lease




--------------------------------------------------------------------------------





EXHIBIT B

SANTA FE SUMMIT

TENANT MAINTENANCE OBLIGATIONS



Landlord shall maintain in first-class condition and operating order and keep in
good repair and condition the following items (which items are to be referred to
as the “Tenant Maintenance Items” in Section 1.2 of this Third Amendment):
 
 
Maintained by:
Tenant
Interior Areas
The Premises (including, all blinds, ceiling tiles, interior doors, all
improvements, fixtures and furnishings therein and all of the floors of the
Building (but not extending to the Building Structure except pursuant to the BS
Exception))
ü
Interior Areas
Janitorial
ü
Interior Areas
Interior pest control (including the provision of extermination services)
ü
Interior Areas
Interior lights (including, the replacement of interior light bulbs)
ü
Interior Areas
Utilities
ü
Interior Areas
Interior Building Appearance (including, the painting of the interior of the
Building and the washing of all windows serving the Premises (but only on the
interior side of each applicable window))
ü
Interior Areas
Interior project signage
ü
Building Systems
Building mechanical closets
ü
Building Systems
Building electrical closets
ü
Building Systems
Building telephone closets
ü
Building Systems
Base Building, restrooms and washrooms
ü
Building Systems
All Base Building mechanical systems
ü


679302.03/WLA
214059-00131/1-24-13//eg
EXHIBIT B
1
Kilroy Realty, L.P.
[INTUIT, INC.]
Third Amendment to Office Lease




--------------------------------------------------------------------------------



Building Systems
All Base Building electrical systems
ü
Building Systems
All Base Building sprinkler and life safety systems(including, fire
alarm testing and repairs and fire sprinklers testing and repairs)
ü
Building Systems
All Base Building plumbing systems
ü
Building Systems
Base Building HVAC systems (including, the hot and cold elements thereof as well
as the rooftop HVAC units and associated equipment)
ü
Exterior Areas
Volleyball court
ü
Exterior Areas
Basketball court
ü
Exterior Areas
Elevator cabs & systems
ü
Exterior Areas
Balconies
ü
Exterior Areas
Exterior pest control (including, the provision of extermination services)
ü
Exterior Areas
Roof housekeeping
ü
Exterior Areas/Interior Areas
Security systems
ü
Exterior Areas/Interior Areas
Trash removal (including, recycling)
ü








679302.03/WLA
214059-00131/1-24-13//eg
EXHIBIT B
#2
Kilroy Realty, L.P.
[INTUIT, INC.]
Third Amendment to Office Lease


